Scott, Judge,
delivered the opinion of the court.
There is no point of law raised in this case. If the depositions, to the reading of which the interpleader objected, were merely irrelevant, as he contended, then the judgment will not be reversed for that cause. Moreover, from the part Berry acted in the transaction, we will not say that the plaintiffs in the cause were not entitled to show that he had failed in business and was insolvent, and this, it is alleged, is all that the depositions proved. At any rate we do not see how the fact could mislead or prejudice the jury.
The instructions given to the jury fully covered the case, and we do not see how the interpleader could be prejudiced by the refusal of the court to give those of whose rejection he complains.
The judgment is affirmed.
The other judges concur.